UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05498) Exact name of registrant as specified in charter: Putnam Master Intermediate Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period October 1, 2010  March 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Semiannual report 3 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Shareholder meeting results 76 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets continue to improve, despite the many headwinds that they face. The stock market has shown resilience, recently hitting multiple-year highs. The number of U.S. companies paying dividends is significantly higher than a year ago, and corporate profits remain strong. Even with this positive news, Putnam believes that volatility will continue to roil the markets in the months ahead. Federal budget issues, inflationary pressures, stubbornly high unemployment, and global developments from Japan to Libya have created a cloud of uncertainty. In addition, the U.S. fixed-income market faces the end of the Federal Reserves quantitative easing program and the prospects of a tighter monetary policy in the future. We believe, however, that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In addition, Putnam would like to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across bond markets When Putnam Master Intermediate Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. In addition, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. In the two decades since then, the bond investment landscape has undergone a transformation. New sectors such as mortgage- and asset-backed securities now make up a sizable portion of the U.S. investment-grade market. The high-yield corporate bond sector has also grown significantly. Outside the United States, the introduction of the euro fostered the development of a large market of European government bonds. There are also growing opportunities to invest in the debt of emerging-market countries. The funds multi-strategy approach is well suited to the expanding opportunities in todays global bond marketplace. To respond to the markets increasing complexity, Putnams fixed-income group aligns teams of specialists with varied investment opportunities. Working with these teams, the fund managers strive to build a diversified portfolio that carefully balances risk and return. As different factors drive the performance of the various bond market sectors, the managers use the funds flexible strategy to seek opportunities for investors. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds shares trade on a stock exchange at market prices, which may be lower than the funds net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand, and may be higher or lower than the NAV. 2 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 1112 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager D. William Kohli Bill, what was the environment like in global bond markets during the six months ended March 31, 2011? The fixed-income market generated mixed results during the period. Sectors at the riskier end of the spectrum, such as high-yield corporate bonds, floating-rate bank loan securities, and commercial mortgage-backed securities [CMBS] performed the best. Bonds in these categories are generally less sensitive to interest-rate movements and benefited from an improving economy. U.S. Treasuries struggled during the period. Upward pressure on Treasury yields due to better economic prospects was offset by downward pressure resulting from macroeconomic risks in Europe, the Middle East, North Africa, and Japan. Similarly, increasing inflation expectations placed upward pressure on yields, but this was held in check by the Federal Reserves bond purchases under its quantitative easing program. During the second half of the period, market participants increasingly concluded that the U.S. economy was returning to a more normal growth pattern. As a result, near-term inflation expectations increased considerably, causing yields at the shorter end of the Treasury yield curve to rise more than longer-maturity yields, and the yield curve flattened marginally. [The yield curve is a graphical representation of the difference in yields between shorter- and longer-term bonds.] In this environment, our decision to limit the funds interest-rate risk versus the benchmark and focus on securities we believed could perform well despite rising rates enabled Putnam Master Intermediate Income Trust to outperform its benchmark at net asset value by a sizeable margin. This comparison shows your funds performance in the context of broad market indexes for the six months ended 3/31/11. See pages 4 and 1112 for additional fund performance information. Index descriptions can be found on page 13. 5 Looking more closely at the macroeconomic backdrop, leading economic indicators accelerated throughout the winter into the spring, signaling continued economic expansion for the United States in the coming months. Manufacturing activity improved, with a renewal of the inventory cycle potentially providing room for additional growth. Labor market conditions also strengthened, with total private employment increasing substantially during the first three months of 2011. On the downside, U.S. residential housing remained very weak, as sales patterns showed that the excesses of the housing bubble were still being worked through the system. Leading indicators for many European economies painted a similar picture as those in the United States. While sovereign debt issues remain, economic stability pushed these concerns into the background, at least for now. Globally, while a majority of both developed and emerging countries showed rising economic indicators, many emerging-market economies have been tightening their monetary policies to combat inflation and are generally in a later phase of the business cycle. The fund outperformed its benchmark by a substantial margin. What factors drove this outperformance? The funds interest-rate strategies were key contributors versus the benchmark. Using interest-rate swaps and futures, we successfully positioned the fund for Credit qualities are shown as a percentage of net assets as of 3/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 a rising-rate environment and a flatter yield curve. In addition, we kept the funds duration or sensitivity to interest-rate changes short versus the index, which helped as rates moved higher. The fund continued to benefit from the strong cash flows generated by our holdings of securitized bonds, specifically non-agency residential mortgage-backed securities [RMBS] and agency interest-only collateralized mortgage obligations [IO CMO]. In general, non-agency RMBS have minimal sensitivity to rising interest rates because of their relatively short durations. Also, in many cases, rising rates help IO CMOs by removing refinancing incentives for lower-rate mortgage pools. Refinancing activity on the mortgage pools underlying the IO CMOs that we held remained at low levels. As a result, these securities generated steady cash flows throughout the period and their prices moved higher. In fact, the returns from our IO CMO positions were so solid that we locked in profits and significantly reduced the funds exposure. In implementing our IO CMO strategy, we used interest-rate swaps and options to hedge the funds duration, in order to isolate the prepayment risk that we believed was attractively priced. A significant allocation to high-yield corporate bonds was another key contributor to the funds outperformance, as the high-yield category was the top-performing bond-market sector for the period. Strong corporate fundamentals and positive credit trends bolstered high-yield bonds. High-yield credit spreads  or the yield advantage offered by high-yield bonds over U.S. Treasuries  declined over the period, but This table shows the funds top three individual holdings across three key sectors and the percentage of the funds net assets that each represented as of 3/31/11. Short-term holdings and TBAs are excluded. Holdings will vary over time. 7 demand remained robust as investors moved up the risk spectrum in search of higher yields. The default rate, which is another important aspect of the asset class, declined to low single-digit levels by period-end  well below the historical average. What other holdings aided the funds relative performance? Security selection in emerging-market debt also boosted performance, with our investments in bonds from Argentina, and oil-rich Russia and Venezuela delivering the best results. A small position in short-term commercial mortgage-backed securities [CMBS] rounded out the top contributors. Our holdings of bonds in the highly liquid topmost part of the capital structure benefited from investors perception that even though commercial mortgage delinquencies accelerated, senior CMBSs had enough structural protection to withstand losses. However, CMBSs were one of the first sectors to recover from the 20082009 credit crisis, and their valuations are not as attractive as they once were. Which strategies detracted from results? Global currencies were volatile during the period, and our active currency management which was done using currency-forward contracts  detracted from returns. Specifically, the fund was hurt by the unwinding of the carry trade in which we sold currencies from countries with relatively low interest rates and used the proceeds to buy currencies from countries with relatively high interest rates, most notably Australia. Tactical positioning in the British pound sterling and short positions in the Swiss franc and Canadian dollar also dampened results. Additionally, the fund was underweight investment-grade corporate bonds versus the benchmark, which detracted modestly from relative performance. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 What is your outlook for global economies and the credit markets in the coming months, and how are you positioning the fund? Developed global economies appear to be transitioning into what I refer to as an interest-rate normalization mode. Reflecting its staunch anti-inflation posture, the European Central Bank raised its main policy rate by 0.25% shortly after the period ended  its first increase since 2008  and is likely to do so again in the next two to three months. In the United States, if economic data continue to come in better than expected, it is likely the Federal Reserve will intensify its discussions about when to begin increasing the federal funds rate. Overall, we have a positive outlook regarding global economic growth. At the same time, we are mindful of macro risks that do not appear to be fully reflected in the credit markets, such as the rising price of crude oil. Higher oil prices potentially have the dual negative impact of contributing to higher inflation as well as impairing economic growth. Rising oil prices act as a tax on the global economy by impeding consumer spending and squeezing corporate profit margins. At the very least, it is likely that higher oil prices will dampen economic growth over the near term. In terms of portfolio positioning, as noted previously, we reduced the funds risk profile by sharply cutting our allocation to IO CMOs, concluding that their valuations had reached levels that were less compelling from a risk/reward standpoint. However, we continue to closely monitor the IO CMO market, and remain alert for opportunities to reallocate capital to this area when valuations warrant. We also trimmed our holdings of non-agency RMBS, the returns of which are heavily influenced by home prices. Lastly, we are maintaining a short-duration posture, as we anticipate that rates may continue to rise, and plan to continue the funds bias toward a flattening yield curve. Overall, the portfolio remains broadly diversified. We continue to believe that a number of attractive opportunities exist outside the broad market indexes for firms like Putnam that have the resources to capitalize on them. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your funds dividend rate was decreased twice during the semiannual period ended March31, 2011. The per-share dividend declined from $0.053 to $0.043 effective November 2010, and from $0.043 to $0.039 effective March 2011. The reductions were due to a decrease in yields from asset-backed and commercial mortgage-backed securities, and were also due to an overall decrease in interest income resulting from the current low interest-rateenvironment. 9 Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam and Team Leader of Portfolio Construction and Global Strategies. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your fund is managed by Michael Atkin, Kevin Murphy, Michael Salm, and Paul Scanlon. IN THE NEWS The Federal Reserve continues to back its stimulus efforts already under way. Besides maintaining its near-zero interest-rate policy, the Federal Open Market Committee at its April 15 meeting remained committed to completing its second round of quantitative easing, dubbed QE2. Last fall, the central bank launched QE2, which involves the purchase of $600 billion in U.S. Treasury securities, with the primary aim of preventing deflation in the U.S. economy. Last summer, the United States teetered perilously on the brink of a deflationary cliff, as inflation rates fell to 50-year lows. Deflation, which occurs when prices fall in an economy, can cause long-term significant damage to growth. QE2 may have worked, as inflation has returned. In March, the most recent data available, prices measured by the Consumer Price Index (CPI) edged up 0.5% after increasing by the same margin in February. Core inflation, which excludes volatile food and energy prices, rose by 0.1% in March, following a 0.2% uptick in February. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended March 31, 2011, the end of the first half of its current fiscal year. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 3/31/11 NAV Market price Annual average Life of fund (since 4/29/88) 7.62% 7.24% 10 years 105.56 114.63 Annual average 7.47 7.94 5 years 41.61 62.34 Annual average 7.21 10.18 3 years 31.27 40.28 Annual average 9.49 11.94 1 year 13.29 4.59 6 months 7.05 -1.62 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 3/31/11 Lipper Flexible Barclays Capital Citigroup Non-U.S. Income Funds Government/Credit World Government JPMorgan Global (closed-end) Bond Index Bond Index High Yield Index category average* Annual average (life of fund) 7.21% 6.79%  7.25% 10 years 71.31 117.31 140.02% 96.20 Annual average 5.53 8.07 9.15 6.96 5 years 32.75 45.82 55.50 40.29 Annual average 5.83 7.84 9.23 6.99 3 years 15.17 10.07 43.59 28.54 Annual average 4.82 3.25 12.82 8.72 1 year 5.26 8.51 14.49 11.59 6 months 1.90 0.49 7.58 5.11 Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/11, there were 5, 5, 4, 4, 3, and 2 funds, respectively, in this Lipper category.  The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the funds inception. 11 Fund price and distribution information For the six-month period ended 3/31/11 Distributions Number 6 Income $0.264 Capital gains  Total Share value NAV Market price 9/30/10 $5.83 $6.28 3/31/11 5.97 5.91 Current yield (end of period) NAV Market price Current dividend rate* 7.84% 7.92% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Global High Yield Index is an unmanaged index of global high-yield fixed-income securities. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding share repurchase program In September 2010, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2010, up to 10% of the funds common shares outstanding as of October 7, 2010. Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2011, Putnam employees had approximately $376,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 15 The funds portfolio 3/31/11 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (22.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,081,928 $1,209,688 U.S. Government Agency Mortgage Obligations (22.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from December 1, 2040 to February 1, 2041 ∆ 13,939,516 13,116,757 3 1/2s, TBA, April 1, 2041 1,000,000 939,766 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, April 1, 2041 5,000,000 5,088,672 4s, TBA, April 1, 2041 29,000,000 28,528,750 3 1/2s, with due dates from December 1, 2040 to March 1, 2041 ∆ 15,913,690 15,005,491 3 1/2s, TBA, April 1, 2041 26,000,000 24,484,689 Total U.S. government and agency mortgage obligations (cost $88,170,596) CORPORATE BONDS AND NOTES (26.9%)* Principal amount Value Basic materials (2.1%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $215,000 $230,050 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 112,000 119,560 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 195,000 200,850 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 72,000 76,140 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.31s, 2013 (Netherlands) 75,000 72,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 315,000 333,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 284,000 292,957 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 230,000 239,200 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 55,000 55,344 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 45,000 48,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 160,000 169,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 175,000 181,453 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 185,000 201,650 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 219,000 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 117,000 162,260 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $70,000 71,575 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 60,000 60,900 16 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Basic materials cont. Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 288,800 $410,763 Lyondell Chemical Co. sr. notes 11s, 2018 $605,000 679,113 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 305,000 336,263 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 195,000 216,450 Momentive Performance Materials, Inc. 144A notes 9s, 2021 296,000 305,990 Nalco Co. 144A sr. notes 6 5/8s, 2019 70,000 72,013 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 60,000 61,200 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 243,000 247,860 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 215,000 236,500 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 60,000 60,750 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 405,000 655,102 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 72,405 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.343s, 2015 (Germany) EUR 152,000 212,094 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $115,000 117,588 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 160,000 176,000 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 153,000 165,623 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 25,000 26,625 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 269,000 284,468 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 168,000 214,536 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 177,000 212,843 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 185,000 195,638 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 55,000 57,475 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 70,000 73,150 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 34,000 36,380 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 82,000 86,920 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 214,000 233,795 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 85,000 88,400 Capital goods (1.3%) Acquisition Co., Lanza Parent 144A sr. notes 10s, 2017 225,000 248,063 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 240,000 250,800 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 199,000 204,224 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  224,720 244,102 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 95,000 101,888 17 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Capital goods cont. Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 140,000 $202,787 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $138,000 142,658 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 97,000 96,515 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 111,000 109,890 Berry Plastics Holding Corp. company guaranty notes FRN 4.185s, 2014 110,000 103,538 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 140,000 146,650 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 140,000 142,450 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 73,600 Exide Technologies 144A sr. notes 8 5/8s, 2018 $95,000 101,413 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 70,000 71,225 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 160,000 176,400 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 30,000 33,375 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 115,000 120,750 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 110,000 108,488 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 308,000 473,699 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 7 3/4s, 2016 (Luxembourg) EUR 377,000 555,901 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 $100,000 103,500 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 130,000 133,250 Ryerson, Inc. company guaranty sr. notes 12s, 2015 334,000 362,390 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 75,000 80,063 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 144,900 Terex Corp. sr. unsec. sub. notes 8s, 2017 58,000 61,118 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 243,000 256,669 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 147,000 158,760 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 215,000 230,856 Communication services (3.4%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 79,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 163,500 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 237,462 284,361 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 140,000 143,150 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 146,000 152,205 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 88,000 89,100 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 75,000 70,875 18 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Communication services cont. Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 $300,000 $324,000 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 55,000 55,344 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 287,138 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 354,000 388,515 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 480,000 510,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 73,325 CSC Holdings LLC sr. notes 6 3/4s, 2012 81,000 84,038 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 60,000 67,275 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 431,000 456,860 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 753,000 812,299 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 110,000 116,050 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) ∆ 212,000 212,530 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 225,000 225,000 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  92,812 101,861 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 253,000 276,403 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) ∆ EUR 130,000 186,537 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 ∆ $220,000 224,950 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 124,000 119,970 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 63,130 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 456,000 487,920 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 139,000 138,826 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 425,000 484,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 65,000 66,463 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 156,000 164,580 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 261,000 281,228 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 190,000 199,025 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 283,115 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $181,000 183,941 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 85,688 19 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Communication services cont. Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 $1,003,000 $1,073,210 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 105,000 116,025 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 180,000 195,975 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,100,000 1,225,125 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 117,000 117,439 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 150,673 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 456,147 Unitymedia Hessen/NRW 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 218,000 326,204 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 361,000 554,679 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 89,651 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 325,000 480,932 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $60,000 64,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 247,000 264,908 Windstream Corp. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 135,000 137,194 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 115,000 126,644 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 70,000 75,250 Consumer cyclicals (4.2%) Affinion Group, Inc. 144A sr. notes 10 3/4s, 2016 22,000 24,998 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 250,000 263,750 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 407,000 382,580 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 170,000 181,900 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 250,000 250,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 190,000 202,113 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 ∆ 170,000 168,513 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 266,794 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 115,000 116,294 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 285,000 292,125 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 52,000 55,770 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 103,750 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 75,000 76,688 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 140,000 135,800 20 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Consumer cyclicals cont. Ceasars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 $155,000 $141,438 Ceasars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 397,688 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 70,000 75,950 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 120,000 120,600 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 60,000 65,025 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017  205,000 211,663 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 99,000 94,298 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 183,000 182,543 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 453,000 496,601 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 155,000 167,594 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 100,000 100,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 117,000 128,993 DISH DBS Corp. company guaranty 6 5/8s, 2014 634,000 671,248 DR Horton, Inc. sr. notes 7 7/8s, 2011 30,000 30,450 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 100,000 112,000 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 460,000 501,744 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 85,000 82,450 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 170,625 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 259,000 290,728 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 150,000 148,875 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 135,000 134,325 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 50,000 74,105 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 73,622 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $165,000 176,138 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 100,000 115,500 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 195,000 212,063 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 250,000 275,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 795,000 827,794 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 70,000 72,975 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 155,000 158,100 21 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Consumer cyclicals cont. Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $195,000 $209,381 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  340,000 34,000 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 205,000 218,325 Navistar International Corp. sr. notes 8 1/4s, 2021 260,000 287,300 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 135,000 136,350 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 91,000 95,095 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 145,000 155,513 Nortek, Inc. company guaranty sr. notes 11s, 2013 185,511 196,178 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 115,000 123,913 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 497,000 586,460 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 50,000 55,188 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 160,000 165,400 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 107,000 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 100,000 108,750 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 55,000 59,950 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 320,000 325,600 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 65,000 66,788 Polish Television Holding BV sr. notes Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands)  ∆ EUR 292,000 442,374 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 $50,000 49,625 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 140,000 147,350 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 146,680 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 140,000 143,675 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 75,000 75,750 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 145,000 164,213 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 139,000 134,830 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 403,000 453,879 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 36,000 37,800 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 52,000 53,755 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 30,000 32,250 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 45,000 47,588 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 395,000 448,325 Travelport LLC company guaranty 11 7/8s, 2016 159,000 148,268 Travelport LLC company guaranty 9 7/8s, 2014 155,000 150,931 22 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Consumer cyclicals cont. Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 $90,000 $83,588 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 110,000 163,952 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $250,000 275,000 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 245,000 266,744 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) F   281,131 14,057 Visteon Corp. 144A sr. notes 6 3/4s, 2019 ∆ 135,000 135,000 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 105,000 111,300 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 100,938 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 263,000 277,465 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 125,000 129,688 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 80,000 80,600 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 215,000 239,188 Consumer staples (1.6%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 848,738 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) F  $88,274 2,825 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 105,000 116,025 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 345,000 355,781 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 155,000 161,200 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 194,810 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 198,000 207,405 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016  95,000 89,063 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 215,000 237,038 Claires Stores, Inc. 144A sr. notes 8 7/8s, 2019 140,000 133,700 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 23,000 24,955 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 120,019 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 45,000 48,938 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 112,543 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 115,000 124,775 23 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Consumer staples cont. Dole Food Co. 144A sr. notes 8s, 2016 $87,000 $92,329 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 59,000 60,106 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 50,000 79,042 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $165,000 172,219 Foodcorp, Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 100,000 138,448 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $21,000 21,525 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 70,000 69,388 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 67,275 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 156,000 239,257 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $72,000 77,580 Libbey Glass, Inc. sr. notes 10s, 2015 49,000 53,410 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 145,000 152,975 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 70,000 73,850 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 315,000 315,000 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 277,000 248,954 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 58,231 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 115,000 123,338 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 95,000 98,800 Service Corporation International sr. notes 7s, 2019 80,000 84,000 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 115,000 124,775 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 265,000 292,163 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 724,000 724,905 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 70,000 73,150 West Corp. 144A sr. notes 7 7/8s, 2019 191,000 194,581 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 8,000 8,420 Energy (5.1%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 385,000 418,536 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 250,000 275,174 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 305,000 327,113 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 221,000 223,210 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 65,000 68,250 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 286,000 317,460 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 347,000 367,820 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 320,000 336,000 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 70,000 72,100 24 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Energy cont. Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 $140,000 $155,400 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 495,000 613,800 Complete Production Services, Inc. company guaranty 8s, 2016 388,000 409,340 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 369,000 391,140 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 75,000 80,625 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 125,000 138,594 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 710,000 777,450 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 30,000 30,038 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 365,000 397,850 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 118,000 131,570 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 95,000 97,375 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 405,000 411,581 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 215,000 212,850 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 98,000 95,060 Forest Oil Corp. sr. notes 8s, 2011 540,000 564,300 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 180,000 184,500 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 176,000 207,152 Gazprom Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 2,055,000 2,553,769 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 230,000 276,363 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 195,000 195,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 455,000 480,025 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 340,000 342,125 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 211,000 219,968 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 98,000 166,829 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $70,000 72,450 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 95,000 96,663 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 100,000 104,125 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 200,000 220,754 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 135,000 137,194 25 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 $348,000 $355,830 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 430,000 229,513 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 286,000 285,643 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 89,000 90,446 Peabody Energy Corp. company guaranty 7 3/8s, 2016 529,000 587,190 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 19,000 20,378 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 440,000 516,472 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 626,886 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 109,131 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,665,000 1,005,660 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 395,000 290,325 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 920,000 604,550 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 160,000 113,120 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 225,000 208,688 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 175,000 177,625 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 545,000 660,813 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 240,000 272,100 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 70,000 73,063 Plains Exploration & Production Co. company guaranty 7s, 2017 80,000 82,600 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 270,000 304,425 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 425,000 484,500 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 159,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 137,640 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 40,000 41,500 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 455,000 476,613 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 85,000 87,231 Financials (4.8%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 135,000 137,363 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 25,000 25,781 26 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 $403,000 $423,150 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 512,000 532,480 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 71,256 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.511s, 2014 39,000 37,837 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 140,000 142,625 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 602,431 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 436,000 267,304 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 $361,250 357,181 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 57,680 CIT Group, Inc. sr. bonds 7s, 2017 925,000 926,156 CIT Group, Inc. sr. bonds 7s, 2016 493,000 493,616 CIT Group, Inc. sr. bonds 7s, 2015 144,000 145,260 CIT Group, Inc. sr. bonds 7s, 2014 46,000 46,863 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 207,997 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 55,000 58,300 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 257,000 278,845 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 95,000 98,325 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 65,000 67,925 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 385,000 395,588 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 1,000,000 1,007,961 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 3.91s, 2011 RUB 22,000,000 773,500 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 19,000,000 429,806 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $252,000 264,600 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 128,000 142,720 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 191,000 196,253 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 115,000 127,650 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 85,000 86,806 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 3,585,000 3,594,393 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 1,425,000 1,637,040 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 100,000 105,500 27 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Financials cont. Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) $137,000 $144,060 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 170,000 177,890 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 157,508 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 206,176 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.188s, 2014 60,000 58,350 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 1,090,000 1,121,283 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 130,000 137,800 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 1,390,000 1,475,652 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,385,000 1,504,387 Government (0.1%) International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 9,750,000 332,127 Health care (1.3%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 ∆ $205,000 213,713 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 100,000 109,625 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 160,000 170,400 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 271,000 285,905 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 146,197 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $215,000 225,750 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 45,000 45,563 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 145,000 146,450 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 225,000 217,969 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 95,000 97,494 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 172,000 179,310 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  394,000 424,535 HCA, Inc. sr. sec. notes 9 1/4s, 2016 681,000 732,926 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 150,000 160,500 Select Medical Corp. company guaranty 7 5/8s, 2015 203,000 206,553 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 320,850 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  120,841 123,560 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 119,000 139,379 Tenet Healthcare Corp. sr. notes 9s, 2015 285,000 313,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 198,000 225,720 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 175,000 182,438 28 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 $30,000 $29,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 73,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 29,550 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 200,000 127,000 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 305,000 327,988 Technology (1.1%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 60,000 61,650 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 64,000 65,040 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 190,000 185,250 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 188,000 199,280 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  64,000 66,880 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 241,000 250,640 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 140,000 146,300 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 81,000 88,493 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 201,000 217,834 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  229,495 237,814 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 141,000 140,471 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 75,000 82,313 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 ∆ 50,000 51,063 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 2,000 2,125 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 416,000 464,880 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 2,000 2,245 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 498,200 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 464,000 519,680 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 186,000 192,510 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 351,000 368,550 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 153,098 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 109,000 132,435 Transportation (0.1%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 198,000 212,355 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 215,000 233,275 Utilities and power (1.7%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 475,000 510,625 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 378,000 422,613 29 CORPORATE BONDS AND NOTES (26.9%)* cont . Principal amount Value Utilities and power cont. Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $165,000 $174,900 Calpine Corp. 144A sr. notes 7 1/4s, 2017 425,000 442,000 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 495,000 384,244 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 151,000 128,350 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 69,000 68,655 Edison Mission Energy sr. unsec. notes 7.2s, 2019 147,000 114,660 Edison Mission Energy sr. unsec. notes 7s, 2017 23,000 18,458 El Paso Natural Gas Co. debs. 8 5/8s, 2022 247,000 311,320 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 595,000 630,507 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 196,000 207,696 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 163,125 GenOn Energy, Inc. 144A sr. notes 9 7/8s, 2020 295,000 308,275 GenOn Energy, Inc. 144A sr. unsec. notes 9 1/2s, 2018 45,000 46,800 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 115,000 124,488 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 400,000 454,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,085,000 1,221,873 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 100,000 100,250 NRG Energy, Inc. sr. notes 7 3/8s, 2016 600,000 621,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 110,000 111,946 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 41,026 Total corporate bonds and notes (cost $100,384,850) MORTGAGE-BACKED SECURITIES (19.9%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.646s, 2037 $623,250 $378,040 FRB Ser. 07-1, Class 5A31, 0.39s, 2037 979,541 541,197 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 163,000 133,660 Ser. 01-1, Class K, 6 1/8s, 2036 367,000 273,959 Ser. 07-5, Class XW, IO, 0.427s, 2051 110,664,345 1,924,110 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.429s, 2036 2,316,642 1,517,401 FRB Ser. 07-B, Class A1, 0.464s, 2047 986,698 651,221 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.43s, 2037 1,384,043 899,628 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.237s, 2047 1,124,829 742,387 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 5.999s, 2036 2,530,439 1,746,003 FRB Ser. 06-5, Class 2A1, 5.637s, 2036 525,586 357,399 Ser. 06-4, Class 22A1, 5.217s, 2036 733,454 377,729 FRB Ser. 07-1, Class 21A1, 5.202s, 2047 1,237,934 747,366 FRB Ser. 05-10, Class 25A1, 2.671s, 2036 1,064,607 691,994 30 MORTGAGE-BACKED SECURITIES (19.9%)* cont. Principal amount Value Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.447s, 2047 $3,502,430 $2,175,885 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.55s, 2037 1,401,939 700,969 FRB Ser. 06-IM1, Class A1, 0.48s, 2036 550,644 294,237 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.121s, 2050 60,869,105 376,749 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.581s, 2035 437,745 302,044 FRB Ser. 06-AR5, Class 2A5A, 5.473s, 2036 1,121,491 652,587 FRB Ser. 07-AR5, Class 1A1A, 5.411s, 2037 592,558 369,106 FRB Ser. 05-10, Class 1A4A, 2.4s, 2035 1,086,331 697,968 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0 1/8s, 2044 35,642,107 231,069 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.823s, 2014 (United Kingdom) GBP 444,023 499,358 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 226,682 273,140 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 $909,567 566,387 Ser. 07-16CB, Class 4A7, 6s, 2037 307,475 236,756 Ser. 06-45T1, Class 2A2, 6s, 2037 1,461,234 1,034,700 Ser. 06-45T1, Class 2A5, 6s, 2037 475,769 342,553 Ser. 06-J8, Class A4, 6s, 2037 1,173,767 715,998 Ser. 06-40T1, Class 1A11, 6s, 2037 676,806 491,029 Ser. 06-41CB, Class 1A7, 6s, 2037 506,082 377,031 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,038,691 994,547 Ser. 07-8CB, Class A1, 5 1/2s, 2037 690,147 531,413 FRB Ser. 06-24CB, Class A13, 0.6s, 2036 620,468 386,435 FRB Ser. 06-OC10, Class 2A2A, 0.43s, 2036 771,748 412,885 Countrywide Home Loans FRB Ser. 05-HYB4, Class 2A1, 2.87s, 2035 465,707 344,624 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.532s, 2035 111,988 13,765 FRB Ser. 05-R3, Class AF, 0.65s, 2035 110,085 94,673 Credit Suisse Mortgage Capital Certificates Ser. 07-1, Class 1A4, 6.131s, 2037 589,948 368,717 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 354,000 92,965 Deutsche Alt-A Securities, Inc. Mortgage FRB Ser. 06-AR1, Class 1A3, 0.58s, 2036 3,477,000 1,651,575 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.44s, 2037 763,500 458,100 FRB Ser. 06-AR3, Class A1, 0.44s, 2036 1,144,288 587,878 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 286,492 286,463 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1 5/8s, 2014 (United Kingdom) GBP 259,662 58,404 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.58s, 2032 $317,283 492,061 IFB Ser. 3211, Class SI, IO, 26.593s, 2036 228,450 139,453 IFB Ser. 3408, Class EK, 24.767s, 2037 225,297 318,640 31 MORTGAGE-BACKED SECURITIES (19.9%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 2979, Class AS, 23.338s, 2034 $125,126 $163,890 IFB Ser. 3072, Class SM, 22.862s, 2035 283,927 380,000 IFB Ser. 3072, Class SB, 22.715s, 2035 254,351 338,717 IFB Ser. 3249, Class PS, 21.434s, 2036 236,036 313,683 IFB Ser. 3105, Class SI, IO, 18.961s, 2036 182,479 87,367 IFB Ser. 3031, Class BS, 16.087s, 2035 420,200 511,199 IFB Ser. 3184, Class SP, IO, 7.095s, 2033 2,364,528 269,334 IFB Ser. 3727, Class PS, IO, 6.445s, 2038 3,172,918 511,862 IFB Ser. 3287, Class SE, IO, 6.445s, 2037 1,579,876 246,492 IFB Ser. 3398, Class SI, IO, 6.395s, 2036 2,208,497 275,422 IFB Ser. 3762, Class SA, IO, 6.345s, 2040 3,577,537 580,092 IFB Ser. 3677, Class KS, IO, 6.295s, 2040 3,743,824 531,807 IFB Ser. 3485, Class SI, IO, 6.295s, 2036 503,738 74,906 IFB Ser. 3346, Class SC, IO, 6.295s, 2033 12,647,067 1,841,287 IFB Ser. 3346, Class SB, IO, 6.295s, 2033 7,189,088 1,038,895 IFB Ser. 3242, Class SC, IO, 6.035s, 2036 6,662,295 899,410 IFB Ser. 3225, Class EY, IO, 6.035s, 2036 16,076,256 2,100,363 IFB Ser. 3751, Class SB, IO, 5.785s, 2039 9,330,869 1,306,322 Ser. 3645, Class ID, IO, 5s, 2040 1,360,819 233,244 Ser. 3653, Class KI, IO, 5s, 2038 2,997,508 520,038 Ser. 3632, Class CI, IO, 5s, 2038 1,609,109 287,500 Ser. 3626, Class DI, IO, 5s, 2037 1,143,447 144,543 Ser. 3623, Class CI, IO, 5s, 2036 1,027,300 148,959 Ser. 3747, Class HI, IO, 4 1/2s, 2037 663,787 105,698 Ser. 3738, Class MI, IO, 4s, 2034 6,782,733 900,487 Ser. 3736, Class QI, IO, 4s, 2034 8,371,011 1,088,231 Ser. 3751, Class MI, IO, 4s, 2034 9,245,242 1,257,260 Ser. 3707, Class HI, IO, 4s, 2023 1,369,939 153,885 Ser. 3707, Class KI, IO, 4s, 2023 2,416,994 240,249 Ser. T-57, Class 1AX, IO, 0.425s, 2043 1,433,466 18,604 Ser. 3124, Class DO, PO, zero %, 2036 24,399 18,257 FRB Ser. 3326, Class YF, zero %, 2037 85,022 77,105 FRB Ser. 3251, Class TC, zero %, 2036 58,508 57,646 FRB Ser. 3072, Class TJ, zero %, 2035 11,700 10,810 FRB Ser. 3052, Class TJ, zero %, 2035 3,089 2,992 FRB Ser. 3326, Class WF, zero %, 2035 18,112 16,944 FRB Ser. 3030, Class EF, zero %, 2035 22,885 20,095 FRB Ser. 3033, Class YF, zero %, 2035 7,430 7,377 FRB Ser. 3412, Class UF, zero %, 2035 10,460 9,393 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.403s, 2036 452,807 741,521 IFB Ser. 07-53, Class SP, 23.285s, 2037 253,982 346,826 IFB Ser. 08-24, Class SP, 22.368s, 2038 218,161 297,177 IFB Ser. 05-75, Class GS, 19.502s, 2035 278,387 352,237 IFB Ser. 05-83, Class QP, 16.745s, 2034 293,254 361,975 IFB Ser. 10-35, Class SG, IO, 6.1505s, 2040 4,686,573 840,537 Ser. 10-21, Class IP, IO, 5s, 2039 2,755,834 509,829 Ser. 378, Class 19, IO, 5s, 2035 3,251,037 627,782 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,179,214 127,756 Ser. 407, Class 2, IO, 4s, 2041 ∆ 1,010,000 241,138 32 MORTGAGE-BACKED SECURITIES (19.9%)* cont. Principal amount Value Federal National Mortgage Association Ser. 406, Class 2, IO, 4s, 2041 $4,421,000 $1,029,209 Ser. 406, Class 1, IO, 4s, 2041 2,754,000 652,423 Ser. 03-W10, Class 1, IO, 1.554s, 2043 774,606 36,310 Ser. 06-26, Class NB, 1s, 2036 1,865 1,871 Ser. 99-51, Class N, PO, zero %, 2029 37,403 33,724 IFB Ser. 06-48, Class FG, zero %, 2036 30,423 30,097 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.114s, 2020 2,965,891 88,324 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 117,390 107,999 Government National Mortgage Association Ser. 06-36, Class OD, PO, zero %, 2036 17,735 16,587 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.285s, 2039 71,415,217 1,390,093 Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.6s, 2035 1,314,329 854,314 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.835s, 2037 ∆ 3,036,167 2,064,593 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.36s, 2037 F 1,204,566 650,466 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.473s, 2037 1,605,842 1,089,243 FRB Ser. 06-AR25, Class 5A1, 5.434s, 2036 1,813,207 1,085,963 FRB Ser. 06-AR25, Class 3A1, 5.399s, 2036 F 844,905 464,698 FRB Ser. 07-AR9, Class 2A1, 5.384s, 2037 800,796 530,271 FRB Ser. 07-AR11, Class 1A1, 4.742s, 2037 922,788 539,831 FRB Ser. 06-AR3, Class 2A1A, 3.012s, 2036 1,271,441 696,546 FRB Ser. 05-AR31, Class 3A1, 2.69s, 2036 1,945,920 1,313,496 FRB Ser. 06-AR39, Class A1, 0.43s, 2037 3,560,766 2,252,184 FRB Ser. 06-AR35, Class 2A1A, 0.42s, 2037 1,208,232 660,703 JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.41s, 2036 1,107,542 631,299 FRB Ser. 06-A6, Class 1A1, 0.41s, 2036 852,693 513,646 FRB Ser. 07-A1, Class 1A1A, 0.39s, 2037 990,952 495,476 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.148s, 2051 65,124,132 630,050 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,101 248,210 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.38s, 2037 F 863,690 431,845 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.287s, 2028 1,047,712 34,753 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.222s, 2049 58,395,208 707,983 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.667s, 2037 768,769 45,204 Ser. 07-C5, Class X, IO, 3.985s, 2049 2,275,216 159,948 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,730,000 1,396,975 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.503s, 2036 525,442 373,064 FRB Ser. 07-11AR, Class 2A1, 5.068s, 2037 2,394,866 1,208,234 33 MORTGAGE-BACKED SECURITIES (19.9%)* cont. Principal amount Value Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 2.987s, 2035 $843,571 $556,757 Ser. 06-6AR, Class 2A, 2.674s, 2036 688,934 420,250 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,215,429 1,288,355 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.233s, 2012 1,419 14 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 123,000 4,920 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 609,854 460,440 FRB Ser. 05-A2, Class A1, 0 3/4s, 2035 321,916 260,655 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 193,000 135,100 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 1,150,620 592,569 FRB Ser. 06-9, Class 1A1, 5.224s, 2036 685,143 414,040 FRB Ser. 07-4, Class 1A1, 0.49s, 2037 847,892 436,664 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 3,820,087 527,649 Ser. 07-4, Class 1A4, IO, 1s, 2045 5,152,703 142,320 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 209,988 16,868 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.378s, 2046 $17,752,959 267,537 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.555s, 2018 477,000 286,200 Total mortgage-backed securities (cost $74,372,119) ASSET-BACKED SECURITIES (14.3%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.38s, 2037 $1,462,000 $1,008,780 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.4s, 2036 107,000 66,764 FRB Ser. 06-HE3, Class A2C, 0.4s, 2036 115,000 54,848 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.41s, 2036 84,111 59,899 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5 1/8s, 2034 47,888 10,602 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 450,432 319,807 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.32s, 2037 431,446 198,465 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 1,160,675 951,754 Ser. 00-5, Class A7, 8.2s, 2032 881,907 736,392 Ser. 00-1, Class A5, 8.06s, 2031 794,204 619,479 Ser. 00-4, Class A5, 7.97s, 2032 159,282 131,408 Ser. 00-5, Class A6, 7.96s, 2032 689,165 592,682 Ser. 02-1, Class M1F, 7.954s, 2033 44,000 47,559 FRB Ser. 02-1, Class M1A, 2.311s, 2033 2,249,000 1,976,412 FRB Ser. 01-4, Class M1, 2.011s, 2033 295,000 155,880 34 ASSET-BACKED SECURITIES (14.3%)* cont. Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 06-6, Class 2A3, 0.53s, 2036 $4,059,000 $1,633,748 FRB Ser. 07-7, Class 2A3, 0.48s, 2047 2,847,000 1,395,030 FRB Ser. 07-3, Class 2A2, 0.42s, 2047 859,000 639,693 FRB Ser. 07-6, Class 2A2, 0.42s, 2037 538,000 418,080 FRB Ser. 06-8, Class 2A3, 0.41s, 2046 660,000 402,600 FRB Ser. 06-24, Class 2A3, 0.4s, 2047 730,000 368,650 FRB Ser. 06-25, Class 2A2, 0.37s, 2047 850,000 773,500 FRB Ser. 07-1, Class 2A2, 0.35s, 2037 1,467,000 1,188,270 Credit-Based Asset Servicing and Securitization FRB Ser. 06-CB9, Class A2, 0.36s, 2036 1,156,000 525,980 FRB Ser. 07-CB1, Class AF1A, 0.32s, 2037 552,349 178,403 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 457,381 9,148 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2D, 0.47s, 2038 874,000 417,306 FRB Ser. 06-FF18, Class A2C, 0.41s, 2037 1,632,000 758,880 FRB Ser. 06-FF11, Class 2A3, 0.4s, 2036 871,000 514,979 FRB Ser. 06-FF7, Class 2A3, 0.4s, 2036 540,334 364,201 FRB Ser. 07-FF1, Class A2C, 0.39s, 2038 1,275,000 582,880 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.42s, 2036 353,000 223,773 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 F EUR 1,430,000 1,074,022 FRB Ser. 03-2, Class 3C, 3.326s, 2043 F GBP 688,016 516,745 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $858,870 601,209 Ser. 94-4, Class B2, 8.6s, 2019 321,202 165,577 Ser. 93-1, Class B, 8.45s, 2018 189,494 150,797 Ser. 99-5, Class A5, 7.86s, 2029 857,293 784,423 Ser. 96-8, Class M1, 7.85s, 2027 387,000 372,362 Ser. 99-5, Class A6, 7 1/2s, 2030 599,685 545,713 Ser. 95-8, Class B1, 7.3s, 2026 362,579 352,532 Ser. 95-4, Class B1, 7.3s, 2025 371,800 350,086 Ser. 97-6, Class M1, 7.21s, 2029 1,087,000 921,063 Ser. 98-2, Class A6, 6.81s, 2028 273,420 281,234 Ser. 99-3, Class A7, 6.74s, 2031 677,381 677,381 Ser. 99-3, Class A9, 6.53s, 2031 441,919 417,614 Ser. 99-2, Class A7, 6.44s, 2030 34,913 35,325 Ser. 99-1, Class A6, 6.37s, 2025 10,968 11,352 Ser. 98-4, Class A5, 6.18s, 2030 338,973 348,870 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,354,980 1,395,629 GSAA Home Equity Trust FRB Ser. 05-15, Class 2A2, 0 1/2s, 2036 784,000 559,000 FRB Ser. 05-11, Class 3A4, 0 1/2s, 2035 1,409,125 1,197,756 FRB Ser. 06-19, Class A3A, 0.49s, 2036 419,661 216,125 FRB Ser. 06-8, Class 2A2, 0.43s, 2036 5,524,007 2,844,864 FRB Ser. 06-11, Class 2A2, 0.41s, 2036 2,440,384 1,281,202 FRB Ser. 06-19, Class A1, 0.34s, 2036 1,644,116 836,905 FRB Ser. 06-17, Class A1, 0.31s, 2036 1,338,889 656,056 FRB Ser. 06-8, Class 2A1, 0.31s, 2036 1,626,591 764,498 FRB Ser. 06-12, Class A1, 0.3s, 2036 2,064,899 1,078,910 35 ASSET-BACKED SECURITIES (14.3%)* cont. Principal amount Value GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.37s, 2047 $468,265 $442,160 GSMPS Mortgage Loan Trust FRB Ser. 05-14, Class 2A2, 0 1/2s, 2035 1,034,313 734,362 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2 1/4s, 2030 394,528 17,754 FRB Ser. 05-1A, Class E, 2.05s, 2030 9,988 1,798 Lehman XS Trust FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 824,770 385,580 FRB Ser. 06-19, Class A2, 0.42s, 2036 2,344,032 1,456,962 FRB Ser. 07-1, Class 1A3, 0.37s, 2037 4,343,358 1,843,625 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.51s, 2036 115,310 44,947 FRB Ser. 06-WL1, Class 2A3, 0.49s, 2046 854,101 593,600 FRB Ser. 06-6, Class 2A3, 0.4s, 2036 4,112,000 1,685,920 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3 1/2s, 2032 1,328,356 1,242,013 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.42s, 2037 1,147,245 642,457 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2B, 0.42s, 2037 1,033,821 397,860 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 98,420 93,983 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.45s, 2034 50,173 11,105 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.41s, 2036 1,037,025 562,067 FRB Ser. 06-2, Class A2C, 0.4s, 2036 1,275,000 707,687 FRB Ser. 06-6, Class A2B, 0.35s, 2037 670,521 448,185 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 709,971 717,070 Ser. 00-A, Class A2, 7.765s, 2017 106,193 83,919 Ser. 95-B, Class B1, 7.55s, 2021 198,135 144,024 Ser. 00-D, Class A4, 7.4s, 2030 1,598,814 1,119,170 Ser. 02-B, Class A4, 7.09s, 2032 357,379 360,707 Ser. 99-B, Class A4, 6.99s, 2026 688,379 688,379 Ser. 02-A, Class A4, 6.97s, 2032 41,958 42,024 Ser. 01-D, Class A4, 6.93s, 2031 565,107 470,452 Ser. 01-E, Class A4, 6.81s, 2031 905,501 810,990 Ser. 99-B, Class A3, 6.45s, 2017 163,994 160,406 Ser. 01-C, Class A2, 5.92s, 2017 810,494 445,772 Ser. 02-C, Class A1, 5.41s, 2032 1,154,719 1,122,964 Ser. 01-E, Class A2, 5.05s, 2031 800,378 644,304 Ser. 02-A, Class A2, 5.01s, 2020 184,396 168,438 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 504,241 489,114 FRB Ser. 01-B, Class A2, 0.63s, 2018 197,363 174,406 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.41s, 2037 176,000 114,818 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.71s, 2031 1,174,179 935,407 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.46s, 2036 246,000 95,145 36 ASSET-BACKED SECURITIES (14.3%)* cont. Principal amount Value Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.42s, 2036 $117,000 $94,741 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 477,228 57,267 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 390,000 136,538 Total asset-backed securities (cost $58,133,077) FOREIGN GOVERNMENT BONDS AND NOTES (8.1%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $197,000 $200,546 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 1,431,000 512,298 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,996,000 4,703,734 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 2,039,000 498,120 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 $21,601,000 5,238,243 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 100,000 101,750 Brazil (Federal Republic of) notes 10s, 2017 BRL 1,500 836,390 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 990 582,280 Chile (Republic of) notes 5 1/2s, 2020 CLP 170,000,000 357,191 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $265,000 265,331 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 INR 22,600,000 479,873 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $690,000 765,941 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 70,000 70,088 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 550,000 622,875 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,590,000 1,760,814 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 325,000 365,761 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 1,350,000 1,527,188 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 2,183,800 2,534,737 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 430,000 499,338 Sri Lanka (Republic of) 144A notes 7.4s, 2015 200,000 213,994 Turkey (Republic of) bonds 16s, 2012 TRY 175,000 120,561 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $810,000 933,906 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,505,000 1,730,389 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 183,750 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 125,000 129,038 Ukraine (Government of) 144A bonds 7 3/4s, 2020 1,060,000 1,093,125 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 730,000 734,555 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 422,000 Venezuela (Republic of) bonds 8 1/2s, 2014 225,000 203,958 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,985,000 1,986,528 Venezuela (Republic of) unsec. notes FRN Ser. REGS, 1.303s, 2011 770,000 767,474 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,285,000 1,216,124 Total foreign government bonds and notes (cost $28,569,398) 37 SENIOR LOANS (3.1%)* c Principal amount Value Basic materials (0.1%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.303s, 2012 $94,571 $94,474 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) ∆ 89,760 92,257 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) ∆ 95,240 97,889 Momentive Performance Materials, Inc. bank term loan FRN 3.813s, 2013 158,756 156,871 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 65,840 65,964 Communication services (0.5%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.762s, 2014 200,000 195,500 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 90,731 91,071 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 813,259 811,221 Insight Midwest, LP bank term loan FRN Ser. B, 2.024s, 2014 119,814 118,277 Intelsat Jackson Holdings SA bank term loan FRN 3.303s, 2014 (Luxembourg) 460,000 450,513 Level 3 Communications, Inc. bank term loan FRN 2.553s, 2014 158,000 153,370 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 95,000 101,460 Consumer cyclicals (1.2%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 438,900 447,129 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 50,000 49,305 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 255,000 258,028 Cedar Fair LP bank term loan FRN 4s, 2017 78,582 78,876 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 288,196 275,914 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.912s, 2016 236,042 207,553 Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 106,063 102,350 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 141,316 125,212 Federal Mogul Corp. bank term loan FRN Ser. B, 2.196s, 2014 69,170 67,391 Federal Mogul Corp. bank term loan FRN Ser. C, 2.189s, 2015 35,291 34,383 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.52s, 2014 217,466 96,555 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 ∆ 185,167 82,214 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 ∆ 69,092 30,677 Golden Nugget, Inc. bank term loan FRN 2.268s, 2014  57,738 49,691 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014  101,431 87,294 Goodman Global, Inc. bank term loan FRN 9s, 2017 120,000 123,225 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 241,785 242,841 Harrahs Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2015 265,000 245,084 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 309,439 286,183 38 SENIOR LOANS (3.1%)* c cont. Principal amount Value Consumer cyclicals cont. Jarden Corp. bank term loan FRN Ser. B4, 3.553s, 2015 $164,431 $165,150 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.584s, 2013 107,457 106,352 National Bedding Co., LLC bank term loan FRN Ser. B, 3.818s, 2013 72,633 72,360 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 526,256 412,453 Realogy Corp. bank term loan FRN Ser. B, 4.562s, 2016 422,232 397,162 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.779s, 2014 225,245 220,780 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.77s, 2014 22,822 22,370 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 212,857 214,028 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  289,000 201,171 Univision Communications, Inc. bank term loan FRN 4.512s, 2017 171,147 166,440 Consumer staples (0.4%) Claires Stores, Inc. bank term loan FRN 3.026s, 2014 188,732 179,899 Del Monte Foods Co. bank term loan FRN Ser. B, 4 1/2s, 2018 115,000 115,018 Revlon Consumer Products bank term loan FRN 6.001s, 2015 957,763 960,157 Rite-Aid Corp. bank term loan FRN Ser. B, 2.013s, 2014 94,519 90,809 West Corp. bank term loan FRN Ser. B2, 2.743s, 2013 23,026 22,893 West Corp. bank term loan FRN Ser. B5, 4.618s, 2016 56,002 56,049 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1 1/4s, 2012 202,000 197,960 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 130,296 127,970 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) ∆ 115,000 115,633 Financials (0.1%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 105,000 105,049 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 45,000 45,619 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 71,905 71,438 Health care (0.5%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 149,865 150,364 Axcan Intermediate Holdings, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 64,838 64,655 Carestream Health, Inc. bank term loan FRN Ser. B, 5s, 2017 145,000 141,760 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) ∆ 100,000 100,625 Health Management Associates, Inc. bank term loan FRN 2.053s, 2014 643,872 634,053 IASIS Healthcare, Corp. bank term loan FRN 5.554s, 2014  134,968 133,195 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 32,503 32,198 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.262s, 2014 342,449 339,238 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.262s, 2014 118,533 117,422 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 139,961 140,346 Technology (%) Avaya, Inc. bank term loan FRN Ser. B3, 4.811s, 2017 76,315 74,407 Ceridian Corp. bank term loan FRN 3.253s, 2014 123,000 119,310 39 SENIOR LOANS (3.1%)* c cont. Principal amount Value Utilities and power (0.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.761s, 2014 $192,450 $161,658 NRG Energy, Inc. bank term loan FRN 3.553s, 2015 171,649 170,388 NRG Energy, Inc. bank term loan FRN 2.245s, 2013 30,684 30,760 NRG Energy, Inc. bank term loan FRN 2.053s, 2013 66 65 NRG Energy, Inc. bank term loan FRN Ser. B, 3.553s, 2015 203,547 204,310 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 264,574 222,667 Total senior loans (cost $12,611,893) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.4%)* strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 $15,780,000 $60,833 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 15,780,000 58,825 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 15,780,000 60,234 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 15,780,000 56,974 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 $4,769,200 267,409 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 4,769,200 113,030 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 83,019,200 444,153 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 43,694,334 426,020 Total purchased options outstanding (cost $2,378,160) 40 CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $238,000 $245,438 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 157,000 284,776 General Growth Properties, Inc. zero %, 2027 F R 395,000 494 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 249,113 Total convertible bonds and notes (cost $545,136) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 228 $212,154 Total preferred stocks (cost $76,202) CONVERTIBLE PREFERRED STOCKS (%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 3,856 $185,811 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  667 367 Total convertible preferred stocks (cost $821,499) COMMON STOCKS (%)* Shares Value Bohai Bay Litigation, LLC (Escrow) F 991 $3,091 Nortek, Inc.  728 31,304 Trump Entertainment Resorts, Inc.  F 94 470 Total common stocks (cost $27,454) WARRANTS (%)*  Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $235 Smurfit Kappa Group PLC 144A (Ireland) F 10/01/13 EUR 0.001 508 33,409 Total warrants (cost $19,277) SHORT-TERM INVESTMENTS (35.2%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.13% e 74,605,117 $74,605,117 U.S. Treasury Bills for effective yields ranging from 0.14% to 0.20%, November 17, 2011 ## $12,565,000 12,552,159 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.26%, October 20, 2011 # ## 25,491,000 25,462,246 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.24%, August 25, 2011 # ## 14,162,000 14,148,050 U.S. Treasury Bills for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 6,328,000 6,322,722 U.S. Treasury Bills for effective yields ranging from 0.20% to 0.21%, June 2, 2011 # ## 5,067,000 5,064,649 Total short-term investments (cost $138,149,635) TOTAL INVESTMENTS Total investments (cost $504,259,296) 41 Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from October 1, 2010 through March 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $391,977,073.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. ∆ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. 42 At the close of the reporting period, the fund maintained liquid assets totaling $259,289,674 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 87.0% Netherlands 0.5% Russia 2.9 Ukraine 0.5 Argentina 2.2 Luxembourg 0.5 Venezuela 1.2 United Kingdom 0.5 Indonesia 0.8 Other 2.8 Brazil 0.6 Total 100.0% Turkey 0.5 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $249,810,090) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/20/11 $3,712,046 $3,667,735 $44,311 Brazilian Real Buy 4/20/11 357,269 352,169 5,100 British Pound Sell 4/20/11 3,129,889 3,149,286 19,397 Canadian Dollar Buy 4/20/11 1,034,636 1,013,823 20,813 Chilean Peso Buy 4/20/11 21,993 22,130 (137) Czech Koruna Sell 4/20/11 326,002 325,483 (519) Euro Buy 4/20/11 863,131 837,210 25,921 Japanese Yen Sell 4/20/11 2,595,028 2,639,036 44,008 Mexican Peso Buy 4/20/11 375,946 368,764 7,182 Norwegian Krone Buy 4/20/11 1,644,371 1,627,809 16,562 Singapore Dollar Buy 4/20/11 1,678,091 1,660,095 17,996 South African Rand Sell 4/20/11 8,972 8,511 (461) South Korean Won Buy 4/20/11 1,067,778 1,050,353 17,425 Swedish Krona Buy 4/20/11 1,071,074 1,066,474 4,600 Swiss Franc Sell 4/20/11 1,552,544 1,570,123 17,579 Taiwan Dollar Sell 4/20/11 408,234 407,322 (912) Turkish Lira Sell 4/20/11 611,496 580,748 (30,748) Barclays Bank PLC Australian Dollar Sell 4/20/11 2,187,773 2,072,390 (115,383) Brazilian Real Buy 4/20/11 859,439 843,828 15,611 British Pound Sell 4/20/11 2,557,401 2,578,811 21,410 43 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $249,810,090) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Canadian Dollar Sell 4/20/11 $2,862,639 $2,843,969 $(18,670) Chilean Peso Sell 4/20/11 20,020 20,162 142 Czech Koruna Sell 4/20/11 249,814 248,901 (913) Euro Sell 4/20/11 1,148,759 1,143,594 (5,165) Hungarian Forint Buy 4/20/11 918,562 907,871 10,691 Indian Rupee Sell 4/20/11 1,160,369 1,140,070 (20,299) Japanese Yen Sell 4/20/11 2,949,674 2,967,210 17,536 Mexican Peso Buy 4/20/11 202,450 202,030 420 New Zealand Dollar Sell 4/20/11 405,908 391,783 (14,125) Norwegian Krone Buy 4/20/11 2,418,234 2,406,156 12,078 Philippines Peso Buy 4/20/11 493,457 495,274 (1,817) Polish Zloty Sell 4/20/11 312,515 312,625 110 Singapore Dollar Buy 4/20/11 1,692,052 1,680,632 11,420 South Korean Won Buy 4/20/11 1,199,053 1,173,522 25,531 Swedish Krona Sell 4/20/11 1,155,283 1,153,326 (1,957) Swiss Franc Sell 4/20/11 1,919,261 1,941,978 22,717 Taiwan Dollar Sell 4/20/11 9,580 9,547 (33) Thai Baht Buy 4/20/11 488,902 485,787 3,115 Turkish Lira Buy 4/20/11 99,310 95,418 3,892 Citibank, N.A. Australian Dollar Buy 4/20/11 663,190 648,157 15,033 Brazilian Real Sell 4/20/11 1,293,956 1,262,724 (31,232) British Pound Sell 4/20/11 3,575,961 3,613,750 37,789 Canadian Dollar Buy 4/20/11 1,359,805 1,350,912 8,893 Chilean Peso Sell 4/20/11 222,917 224,391 1,474 Czech Koruna Buy 4/20/11 330,719 328,667 2,052 Danish Krone Buy 4/20/11 256,321 251,714 4,607 Euro Buy 4/20/11 1,724,842 1,724,753 89 Hungarian Forint Buy 4/20/11 563,839 564,374 (535) Japanese Yen Sell 4/20/11 3,955,989 4,023,199 67,210 Mexican Peso Buy 4/20/11 807,551 794,824 12,727 New Zealand Dollar Buy 4/20/11 14,489 13,975 514 Norwegian Krone Buy 4/20/11 473,004 468,465 4,539 Polish Zloty Buy 4/20/11 1,037,596 1,027,892 9,704 Singapore Dollar Buy 4/20/11 167,841 165,596 2,245 South African Rand Sell 4/20/11 53,047 50,628 (2,419) South Korean Won Buy 4/20/11 580,665 570,474 10,191 Swedish Krona Buy 4/20/11 359,927 358,754 1,173 Swiss Franc Buy 4/20/11 2,296,347 2,326,082 (29,735) Taiwan Dollar Buy 4/20/11 572,831 570,583 2,248 Turkish Lira Buy 4/20/11 265,494 255,125 10,369 Credit Suisse AG Australian Dollar Sell 4/20/11 150,720 142,588 (8,132) Brazilian Real Buy 4/20/11 571,411 560,888 10,523 44 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $249,810,090) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. British Pound Sell 4/20/11 $2,051,575 $2,062,478 $10,903 Canadian Dollar Sell 4/20/11 916,220 910,345 (5,875) Czech Koruna Buy 4/20/11 15,805 15,710 95 Euro Buy 4/20/11 4,320,055 4,218,621 101,434 Indian Rupee Sell 4/20/11 175,296 173,199 (2,097) Japanese Yen Sell 4/20/11 822,195 835,938 13,743 Malaysian Ringgit Buy 4/20/11 790,231 790,596 (365) Mexican Peso Buy 4/20/11 603,648 602,286 1,362 Norwegian Krone Sell 4/20/11 380,757 371,172 (9,585) Polish Zloty Sell 4/20/11 589,648 589,198 (450) South African Rand Buy 4/20/11 781,525 768,506 13,019 South Korean Won Buy 4/20/11 1,165,702 1,152,612 13,090 Swedish Krona Sell 4/20/11 2,139,151 2,134,314 (4,837) Swiss Franc Sell 4/20/11 2,497,604 2,511,104 13,500 Taiwan Dollar Sell 4/20/11 7,529 7,503 (26) Turkish Lira Buy 4/20/11 369,133 355,154 13,979 Deutsche Bank AG Australian Dollar Buy 4/20/11 81,826 79,942 1,884 Brazilian Real Buy 4/20/11 445,212 437,879 7,333 British Pound Sell 4/20/11 1,733,687 1,743,749 10,062 Canadian Dollar Buy 4/20/11 368,511 365,994 2,517 Chilean Peso Buy 4/20/11 195,190 196,241 (1,051) Czech Koruna Sell 4/20/11 3,576 3,548 (28) Euro Buy 4/20/11 3,158,235 3,077,933 80,302 Hungarian Forint Buy 4/20/11 1,171,526 1,164,869 6,657 Malaysian Ringgit Buy 4/20/11 976,385 976,223 162 Mexican Peso Buy 4/20/11 389,458 387,185 2,273 New Zealand Dollar Sell 4/20/11 403,468 389,338 (14,130) Norwegian Krone Buy 4/20/11 2,108,232 2,098,234 9,998 Philippines Peso Buy 4/20/11 494,972 496,450 (1,478) Polish Zloty Buy 4/20/11 1,027,070 1,017,402 9,668 Singapore Dollar Buy 4/20/11 755,443 746,540 8,903 South Korean Won Buy 4/20/11 657,109 646,530 10,579 Swedish Krona Sell 4/20/11 2,726,563 2,712,453 (14,110) Swiss Franc Sell 4/20/11 2,040,518 2,064,814 24,296 Taiwan Dollar Buy 4/20/11 68 68  Turkish Lira Buy 4/20/11 265,042 258,434 6,608 Goldman Sachs International Australian Dollar Buy 4/20/11 2,961,754 2,908,083 53,671 British Pound Sell 4/20/11 467,114 474,586 7,472 Canadian Dollar Sell 4/20/11 541,776 538,191 (3,585) Chilean Peso Sell 4/20/11 17,752 17,866 114 Euro Sell 4/20/11 89,862 89,368 (494) Hungarian Forint Buy 4/20/11 765,693 765,545 148 45 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $249,810,090) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Japanese Yen Sell 4/20/11 $963,167 $979,561 $16,394 Norwegian Krone Buy 4/20/11 352,241 348,387 3,854 Polish Zloty Sell 4/20/11 120,823 120,692 (131) South African Rand Buy 4/20/11 86,248 84,275 1,973 Swedish Krona Sell 4/20/11 1,165,529 1,163,629 (1,900) Swiss Franc Buy 4/20/11 48,896 49,774 (878) HSBC Bank USA, National Association Australian Dollar Sell 4/20/11 155,259 151,760 (3,499) British Pound Sell 4/20/11 2,645,339 2,687,659 42,320 Euro Buy 4/20/11 2,218,303 2,211,465 6,838 Indian Rupee Sell 4/20/11 175,296 172,741 (2,555) Japanese Yen Sell 4/20/11 2,112,391 2,148,371 35,980 Norwegian Krone Sell 4/20/11 1,738,357 1,720,571 (17,786) Philippines Peso Buy 4/20/11 494,972 495,878 (906) Singapore Dollar Buy 4/20/11 1,144,745 1,132,133 12,612 South Korean Won Buy 4/20/11 446,283 444,039 2,244 Swiss Franc Sell 4/20/11 1,147,082 1,129,804 (17,278) Taiwan Dollar Sell 4/20/11 28,805 28,814 9 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/20/11 166,651 165,057 1,594 Brazilian Real Buy 4/20/11 976,471 959,882 16,589 British Pound Sell 4/20/11 4,988,386 5,048,455 60,069 Canadian Dollar Sell 4/20/11 147,879 146,895 (984) Chilean Peso Buy 4/20/11 31,316 31,508 (192) Czech Koruna Buy 4/20/11 229,362 226,788 2,574 Euro Sell 4/20/11 1,419,197 1,376,737 (42,460) Hungarian Forint Buy 4/20/11 231,409 222,776 8,633 Japanese Yen Sell 4/20/11 1,196,428 1,216,889 20,461 Malaysian Ringgit Buy 4/20/11 690,987 691,647 (660) Mexican Peso Buy 4/20/11 648,088 636,604 11,484 New Zealand Dollar Sell 4/20/11 429,013 413,885 (15,128) Norwegian Krone Buy 4/20/11 499,203 494,303 4,900 Polish Zloty Sell 4/20/11 3,450,862 3,423,000 (27,862) Singapore Dollar Buy 4/20/11 1,313,299 1,297,028 16,271 South African Rand Buy 4/20/11 388,726 383,116 5,610 South Korean Won Buy 4/20/11 384,387 379,494 4,893 Swedish Krona Sell 4/20/11 2,105,477 2,092,570 (12,907) Swiss Franc Sell 4/20/11 3,386,784 3,369,208 (17,576) Taiwan Dollar Buy 4/20/11 205,146 206,523 (1,377) Thai Baht Buy 4/20/11 492,722 489,445 3,277 Turkish Lira Sell 4/20/11 193,774 186,088 (7,686) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/11 2,815,171 2,763,625 51,546 Brazilian Real Buy 4/20/11 980,016 973,395 6,621 46 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $249,810,090) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. British Pound Sell 4/20/11 $4,119,696 $4,145,513 $25,817 Canadian Dollar Sell 4/20/11 1,419,555 1,410,322 (9,233) Chilean Peso Buy 4/20/11 8,497 8,320 177 Czech Koruna Sell 4/20/11 359,562 359,282 (280) Euro Buy 4/20/11 2,552,624 2,543,899 8,725 Hungarian Forint Buy 4/20/11 717,936 717,903 33 Indian Rupee Sell 4/20/11 979,256 966,045 (13,211) Japanese Yen Sell 4/20/11 4,254,319 4,293,461 39,142 Malaysian Ringgit Buy 4/20/11 790,264 790,890 (626) Mexican Peso Buy 4/20/11 1,184,471 1,173,501 10,970 New Zealand Dollar Sell 4/20/11 593,192 583,581 (9,611) Norwegian Krone Buy 4/20/11 1,023,953 1,010,295 13,658 Polish Zloty Buy 4/20/11 514,591 513,649 942 Singapore Dollar Buy 4/20/11 1,169,254 1,158,682 10,572 South African Rand Buy 4/20/11 1,098,007 1,072,147 25,860 South Korean Won Buy 4/20/11 970,524 953,203 17,321 Swedish Krona Sell 4/20/11 863,210 838,610 (24,600) Swiss Franc Sell 4/20/11 1,411,533 1,427,562 16,029 Taiwan Dollar Sell 4/20/11 307,625 307,356 (269) Turkish Lira Buy 4/20/11 257,676 257,546 130 State Street Bank and Trust Co. Australian Dollar Sell 4/20/11 143,686 135,843 (7,843) Brazilian Real Buy 4/20/11 387,582 381,011 6,571 British Pound Sell 4/20/11 92,523 92,383 (140) Canadian Dollar Sell 4/20/11 1,563,719 1,553,564 (10,155) Euro Buy 4/20/11 732,100 711,330 20,770 Hungarian Forint Buy 4/20/11 1,489,594 1,477,733 11,861 Japanese Yen Sell 4/20/11 3,607,567 3,667,488 59,921 Malaysian Ringgit Buy 4/20/11 885,419 886,500 (1,081) Mexican Peso Buy 4/20/11 409,217 404,798 4,419 Norwegian Krone Buy 4/20/11 2,040,591 2,019,433 21,158 Philippines Peso Buy 4/20/11 494,972 497,392 (2,420) Polish Zloty Sell 4/20/11 141,031 140,868 (163) Singapore Dollar Buy 4/20/11 983,091 973,766 9,325 South African Rand Buy 4/20/11 596,267 587,648 8,619 Swedish Krona Sell 4/20/11 902,563 899,378 (3,185) Swiss Franc Sell 4/20/11 296,320 299,706 3,386 Taiwan Dollar Buy 4/20/11 211,940 210,951 989 Thai Baht Buy 4/20/11 492,718 489,764 2,954 UBS AG Australian Dollar Buy 4/20/11 4,941,808 4,874,726 67,082 Brazilian Real Buy 4/20/11 1,180,529 1,173,498 7,031 British Pound Sell 4/20/11 2,491,061 2,531,135 40,074 Canadian Dollar Sell 4/20/11 1,209,243 1,205,965 (3,278) 47 FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $249,810,090) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Czech Koruna Sell 4/20/11 $834,832 $833,623 $(1,209) Euro Buy 4/20/11 6,361,189 6,303,435 57,754 Hungarian Forint Buy 4/20/11 785,700 782,684 3,016 Indian Rupee Sell 4/20/11 1,435,204 1,413,478 (21,726) Japanese Yen Sell 4/20/11 6,304,424 6,410,670 106,246 Mexican Peso Buy 4/20/11 1,497,938 1,483,721 14,217 New Zealand Dollar Sell 4/20/11 600,512 590,806 (9,706) Norwegian Krone Buy 4/20/11 6,610,419 6,542,132 68,287 Polish Zloty Sell 4/20/11 232,775 232,792 17 Singapore Dollar Buy 4/20/11 2,157,025 2,139,742 17,283 South African Rand Buy 4/20/11 1,222,340 1,197,358 24,982 South Korean Won Buy 4/20/11 1,197,047 1,171,131 25,916 Swedish Krona Sell 4/20/11 1,355,930 1,353,723 (2,207) Swiss Franc Sell 4/20/11 6,441,558 6,437,476 (4,082) Taiwan Dollar Buy 4/20/11 3,164 3,148 16 Thai Baht Buy 4/20/11 488,902 485,476 3,426 Turkish Lira Buy 4/20/11 583,583 580,661 2,922 Westpac Banking Corp. Australian Dollar Buy 4/20/11 655,329 648,729 6,600 British Pound Sell 4/20/11 815,522 828,551 13,029 Canadian Dollar Sell 4/20/11 143,132 142,217 (915) Euro Buy 4/20/11 546,981 531,452 15,529 Japanese Yen Sell 4/20/11 2,817,129 2,864,494 47,365 New Zealand Dollar Buy 4/20/11 17,539 16,541 998 Norwegian Krone Buy 4/20/11 2,456,056 2,442,698 13,358 Swedish Krona Sell 4/20/11 2,654,409 2,620,347 (34,062) Swiss Franc Sell 4/20/11 1,804,662 1,825,216 20,554 Total FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 20 $1,958,985 Jun-11 $(1,964) Canadian Government Bond 10 yr (Long) 64 7,928,151 Jun-11 (29,863) Euro-Swiss Franc 3 Month (Short) 38 10,298,794 Dec-11 466 Euro-Swiss Franc 3 Month (Short) 38 10,215,856 Dec-12 1,148 Euro-Swiss Franc 3 Month (Short) 38 10,243,848 Jun-12 9,905 Euro-Swiss Franc 3 Month Short) 38 10,275,986 Mar-12 2,048 Euro-Swiss Franc 3 Month (Short) 38 10,319,529 Sep-11 1,502 Euro-Bobl 5 yr (Short) 6 976,171 Jun-11 (21) Euro-Bund 10 yr (Long) 330 56,833,809 Jun-11 (695,847) Euro-Dollar 90 day (Short) 310 76,837,375 Mar-12 113,025 48 FUTURES CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Schatz 2 yr (Short) 81 $12,328,278 Jun-11 $(8,594) Japanese Government Bond 10 yr (Short) 16 26,875,301 Jun-11 (58,825) Japanese Government Bond 10 yr Mini (Long) 5 839,974 Jun-11 3,058 U.K. Gilt 10 yr (Long) 184 34,637,139 Jun-11 (222,716) U.S. Treasury Bond 20 yr (Long) 77 9,254,438 Jun-11 (72,584) U.S. Treasury Bond 30 yr (Long) 302 37,315,875 Jun-11 126,332 U.S. Treasury Note 10 yr (Short) 75 8,927,344 Jun-11 7,201 Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $30,030,100) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $11,060,000 Aug-11/4.49 $754,734 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.525 1,477,263 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 35,762 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 7,124,000 Aug-11/4.475 477,450 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 22,562 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 11,060,000 Aug-11/4.49 52,093 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,530,000 Aug-11/4.55 402,197 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 10,823,000 Aug-11/4.765 24,676 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 10,823,000 Aug-11/4.765 967,684 49 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $30,030,100) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $11,515,000 Aug-11/4.70 $26,600 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,515,000 Aug-11/4.70 977,739 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,543,000 Jul-11/4.745 49,174 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 30,543,000 Jul-11/4.745 2,737,264 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,548,000 Jul-11/4.5475 24,347 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,096,000 Jul-11/4.52 52,705 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.525 55,385 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.46 66,584 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 9,548,000 Jul-11/4.5475 709,416 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,362,000 Jul-11/4.46 1,375,249 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 19,096,000 Jul-11/4.52 1,377,967 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,571,800 Aug-15/4.375 858,392 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,571,800 Aug-15/4.375 421,562 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,571,800 Aug-15/4.46 446,970 50 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $30,030,100) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. $5,571,800 Aug-15/4.46 $816,937 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 17,477,734 Apr-11/3.89 34,256 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 41,033,400 Sep-15/4.04 1,414,581 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 41,033,400 Sep-15/4.04 4,322,852 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,584,020 Feb-15/5.36 79,993 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,584,020 Feb-15/5.36 127,038 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,766,760 Feb-15/5.27 307,623 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 5,766,760 Feb-15/5.27 439,715 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 1,469,000 Sep-13/4.82 72,285 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 3,092,290 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,409,500 Apr-12/4.8675 99,679 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 6,409,500 Apr-12/4.8675 521,451 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,780,000 Jan-12/0.70175 7,912 51 WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $30,030,100) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 15,780,000 Jan-12/0.722 $8,745 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 15,780,000 Dec-11/0.578 3,605 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 15,780,000 Dec-11/0.602 4,154 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. $1,469,000 Sep-13/4.82 31,717 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 25,011,500 May-12/5.51 209,042 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/11 (proceeds receivable $50,603,984) (Unaudited) Principal Settlement Agency amount date Value FHLMC, 3 1/2s, April 1, 2041 $1,000,000 4-13-11 $939,766 FNMA, 4 1/2s, April 1, 2041 5,000,000 4-13-11 5,088,672 FNMA, 4s, TBA, April 1, 2041 29,000,000 4-13-11 28,528,750 FNMA, 3 1/2s, TBA, April 1, 2041 17,000,000 4-13-11 16,009,219 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $77,213,300 $(5,241) 12/6/12 0.79% 3 month USD- LIBOR-BBA $(206,681) GBP 15,410,000  2/3/13 1.875% 6 month GBP- LIBOR-BBA (63,822) GBP 6,890,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (96,982) GBP 4,860,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (113,691) GBP 10,010,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 88,773 $100,775,800 (150,873) 2/7/15 1.891% 3 month USD- LIBOR-BBA (211,275) Barclays Bank PLC 76,870,400 (24,662) 2/17/16 3 month USD- LIBOR-BBA 2.56% 853,539 52 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. EUR 6,070,000 $ 3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% $ (123,735) $10,238,700  3/10/41 3 month USD- LIBOR-BBA 4.38% 196,643 4,066,900  3/10/18 3.06% 3 month USD- LIBOR-BBA (18,894) 4,475,100  3/14/21 3 month USD- LIBOR-BBA 3.475% (20,513) 1,932,000  3/15/21 3 month USD- LIBOR-BBA 3.505% (3,996) 3,016,700  3/18/21 3 month USD- LIBOR-BBA 3.2925% (62,872) AUD 17,800,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 83,005 AUD 13,530,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (125,331) $42,104,200 49,871 3/30/16 3 month USD- LIBOR-BBA 2.39% 4,792 30,375,600 60,607 3/30/21 3 month USD- LIBOR-BBA 3.55% 65,211 858,000 (1,133) 3/30/31 4.17% 3 month USD- LIBOR-BBA (1,690) 77,187,400 17,858 4/1/13 1% 3 month USD- LIBOR-BBA (60,101) 828,000  4/1/21 3.562% 3 month USD- LIBOR-BBA (729) GBP 9,720,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (72,431) GBP 9,240,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 74,076 GBP 21,570,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (102,897) GBP 3,540,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 96,138 EUR 10,343,000  2/9/21 3.53% 6 month EUR- EURIBOR- REUTERS 58,416 $57,359,300  11/9/15 3 month USD- LIBOR-BBA 1.355% (2,027,495) Citibank, N.A. 133,116,500 25,501 7/9/20 3 month USD- LIBOR-BBA 3.01% (3,930,660) SEK 25,100,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 152,262 $96,669,800 (26,599) 12/10/12 0.81% 3 month USD- LIBOR-BBA (316,450) 53 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. SEK 21,380,000 $ 3/24/21 3 month SEK- STIBOR-SIDE 3.8025% $(11,494) $54,892,200 168,962 1/28/16 3 month USD- LIBOR-BBA 2.17% (111,820) SEK 15,400,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE 4,179 GBP 36,760,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (473,152) GBP 10,910,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 271,016 GBP 45,950,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 127,865 SEK 25,100,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% (23,073) Credit Suisse International CHF 5,690,000  12/14/20 2.1075% 6 month CHF- LIBOR-BBA 70,222 $13,200,000  12/17/40 4.334% 3 month USD- LIBOR-BBA (282,502) CHF 27,430,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 55,175 $19,131,600 (166,900) 2/1/41 4.29% 3 month USD- LIBOR-BBA (317,870) GBP 11,060,000  2/3/16 3.065% 6 month GBP- LIBOR-BBA (157,703) GBP 6,110,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 149,233 SEK 15,400,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (1,541) GBP 3,030,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (37,525) CHF 3,030,000  3/7/21 2.27% 6 month CHF- LIBOR-BBA 9,053 $51,053,600 (68,044) 3/14/16 3 month USD- LIBOR-BBA 2.35% (138,244) 11,547,400 26,471 3/14/41 4.36% 3 month USD- LIBOR-BBA (150,136) CHF 6,010,000  3/18/21 2.16% 6 month CHF- LIBOR-BBA 89,611 CHF 3,005,000  3/21/21 2.16% 6 month CHF- LIBOR-BBA 44,936 $26,200,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA 65,238 CHF 4,770,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 36,961 $6,700,000  3/23/21 3.452% 3 month USD- LIBOR-BBA 50,988 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. SEK 14,280,000 $ 3/29/21 3 month SEK- STIBOR-SIDE 3.81125% $(6,159) SEK 11,080,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE  CHF 7,220,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 22,031 MXN 33,670,000  7/21/20 1 month MXN- TIIE-BANXICO 6.895% (179,727) $9,229,900  11/17/40 3.95% 3 month USD- LIBOR-BBA 392,932 CHF 30,780,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 71,209 $54,111,400 (18,127) 2/17/13 1.04% 3 month USD- LIBOR-BBA (223,028) 54,425,800 (11,135) 2/24/15 2.04% 3 month USD- LIBOR-BBA (278,048) 39,563,800 5,057 2/24/21 3 month USD- LIBOR-BBA 3.69% 651,134 19,816,600 5,798 2/24/26 4.16% 3 month USD- LIBOR-BBA (445,486) CHF 3,040,000  2/25/21 6 month CHF- LIBOR-BBA 2.2125% (23,821) CHF 3,610,000  3/1/21 6 month CHF- LIBOR-BBA 2.24% (19,572) EUR 3,035,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 50,115 SEK 26,530,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% (18,371) Deutsche Bank AG $127,189,000 (157,194) 2/3/14 2.25% 3 month USD- LIBOR-BBA (3,467,081) 13,241,400 (31,659) 3/10/18 3.41% 3 month USD- LIBOR-BBA (392,355) 165,330,400 (117,153) 3/16/14 2.25% 3 month USD- LIBOR-BBA (3,911,513) 137,351,800 321,760 7/27/20 3 month USD- LIBOR-BBA 2.94% (4,841,906) MXN 33,670,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% (168,059) $164,977,800 29,087 12/31/14 1.91% 3 month USD- LIBOR-BBA (939,255) 69,165,200 (5,516) 1/5/13 0.79% 3 month USD- LIBOR-BBA (55,581) 62,777,200  1/14/13 0.85625% 3 month USD- LIBOR-BBA (107,541) 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. EUR 23,640,000 $ 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS $593,870 $106,000,000  3/4/14 2.54% 3 month USD- LIBOR-BBA (3,436,973) Goldman Sachs International SEK 15,800,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 30,333 CHF 23,870,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 76,830 $3,825,700 (16,957) 2/15/20 3 month USD- LIBOR-BBA 3.67% 83,231 EUR 23,000,000  2/25/13 2.11% 6 month EUR- EURIBOR- REUTERS 82,430 $7,196,600  2/28/41 3 month USD- LIBOR-BBA 4.31% 59,627 EUR 3,035,000  3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS 59,501 SEK 26,530,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% (25,407) $17,618,500 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA 53,384 25,768,600  4/4/16 3 month USD- LIBOR-BBA 2.415%  GBP 4,690,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (47,284) JPMorgan Chase Bank, N.A. JPY 2,402,400,000  2/19/15 6 month JPY- LIBOR-BBA 0.705% 229,433 JPY 511,900,000  2/19/20 6 month JPY- LIBOR-BBA 1.3975% 140,027 JPY 598,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (64,937) $48,388,300 22,808 3/11/13 0.91% 3 month USD- LIBOR-BBA 10,952 12,384,400 (21,246) 3/11/21 3 month USD- LIBOR-BBA 3.64% 104,105 7,705,600 24,411 3/11/26 4.12% 3 month USD- LIBOR-BBA (100,484) 5,319,500 20,266 3/11/41 4.42% 3 month USD- LIBOR-BBA (118,120) 33,446,500  3/11/13 0.912% 3 month USD- LIBOR-BBA (9,235) 52,500,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA 124,425 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $19,900,000 E $ 3/22/13 1.185% 3 month USD- LIBOR-BBA $44,576 3,400,000  3/23/41 4.21% 3 month USD- LIBOR-BBA 39,616 11,476,500  3/28/41 4.249% 3 month USD- LIBOR-BBA 62,549 MXN 4,810,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% (22,858) $72,889,500 13,012 3/31/16 3 month USD- LIBOR-BBA 2.42% 31,868 1,015,000  3/31/21 3 month USD- LIBOR-BBA 3.57% 1,807 1,279,000  3/31/21 3 month USD- LIBOR-BBA 3.565% 1,727 JPY 1,307,380,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (107,140) EUR 20,420,000  5/31/15 6 month EUR- EURIBOR- REUTERS 2.0975% (576,714) $33,286,900 790,564 2/9/21 3 month USD- LIBOR-BBA 3.04% (487,683) MXN 24,320,000  8/19/20 1 month MXN- TIIE-BANXICO 6.615% (171,044) $19,081,200 4,505 1/27/13 0.84% 3 month USD- LIBOR-BBA (10,804) 33,281,100  2/4/13 0.879% 3 month USD- LIBOR-BBA (40,154) GBP 3,540,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 86,926 JPY 1,303,760,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 20,681 CAD 3,470,000  9/21/20 3.105% 3 month CAD- BA-CDOR 164,490 JPY 358,600,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (56,716) JPY 482,100,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 85,128 EUR 2,450,000  2/4/20 3.405% 6 month EUR- EURIBOR- REUTERS 22,509 MXN 37,740,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (242,348) $3,854,000  7/20/20 3 month USD- LIBOR-BBA 2.966% (133,380) 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) UBS, AG $18,493,600 $ 12/9/40 4.1075% 3 month USD- LIBOR-BBA $320,843 CHF 31,280,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 66,561 CHF 4,680,000  2/17/21 2.275% 6 month CHF- LIBOR-BBA 4,707 CHF 2,480,000  3/28/21 6 month CHF- LIBOR-BBA 2.21% (26,345) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,302,953 $ 1/12/40 5.00% (1 month Synthetic TRS $16,426 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 498,023  1/12/40 4.50% (1 month Synthetic TRS 2,878 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,585,811  1/12/40 5.00% (1 month Synthetic TRS 45,205 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,012,885  1/12/40 5.00% (1 month Synthetic TRS 25,376 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,251,138  1/12/38 (6.50%) 1 month Synthetic TRS (58,889) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,540,578  1/12/40 4.50% (1 month Synthetic TRS 20,460 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,067,208 6,334 1/12/40 5.00% (1 month Synthetic TRS 63,258 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,880,601 (19,100) 1/12/41 5.00% (1 month Synthetic TRS 4,039 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 58 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,764,517 $(7,168) 1/12/40 4.50% (1 month Synthetic TRS $(888) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,008,504 (12,922) 1/12/41 5.00% (1 month Synthetic TRS (651) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 16,009,241  1/12/40 5.00% (1 month Synthetic TRS 201,824 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,022,019  1/12/40 5.00% (1 month Synthetic TRS 38,098 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,090,957  1/12/40 5.00% (1 month Synthetic TRS 76,787 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,106,045  1/12/40 4.50% (1 month Synthetic TRS 17,949 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,297,789  1/12/38 6.50% (1 month Synthetic TRS (25,768) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,132,800  1/12/39 5.50% (1 month Synthetic TRS 9,629 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,024,296  1/12/38 (6.50%) 1 month Synthetic TRS (45,130) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. GBP 7,270,000  5/18/13 (3.38%) GBP Non-revised 286,491 UK Retail Price Index Goldman Sachs International $3,635,000  7/28/11 (0.685%) USA Non Revised 75,846 Consumer Price Index - Urban (CPI-U) 3,635,000  7/29/11 (0.76%) USA Non Revised 73,183 Consumer Price Index - Urban (CPI-U) 59 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,635,000 $ 7/30/11 (0.73%) USA Non Revised $74,336 Consumer Price Index - Urban (CPI-U) 3,040,000  3/1/16 2.47% USA Non Revised (5,981) Consumer Price Index - Urban (CPI-U) 1,520,000  3/2/16 2.45% USA Non Revised (4,398) Consumer Price Index - Urban (CPI-U) 3,040,000  3/3/16 2.45% USA Non Revised (8,636) Consumer Price Index - Urban (CPI-U) 3,040,000  3/7/16 2.51% USA Non Revised 929 Consumer Price Index - Urban (CPI-U) 2,177,484  1/12/40 (5.00%) 1 month Synthetic TRS (27,451) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,031,907  1/12/39 5.50% (1 month Synthetic TRS 17,271 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 5,478,327  1/12/39 5.50% (1 month Synthetic TRS 46,565 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  $(18,605) $2,090,000 12/20/19 (100 bp) $185,388 Ukraine (Government of), 7.65%, 6/11/13 B2  1,105,000 10/20/11 194 bp 11,016 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3  775,000 10/20/17 105 bp (7,259) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 425,000 9/20/13 715 bp 84,634 United Mexican States, 7.5%, 4/8/33 Baa1  $1,495,000 3/20/14 56 bp (8,468) 60 CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG cont. Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB $ EUR 400,000 9/20/13 477 bp $45,646 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB  EUR 400,000 9/20/13 535 bp 53,647 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 420,000 3/20/13 680 bp (308,119) JPMorgan Chase Bank, N.A. DJ CDX NA EM Series 10 Index Ba1 28,017 $485,000 12/20/13 335 bp 50,408 DJ CDX NA HY Series 16 Version 1 Index B+ (53,254) 2,582,000 6/20/16 500 bp 4,939 Republic of Argentina, 8.28%, 12/31/33 B3  705,000 6/20/14 235 bp (59,200) Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27   1,190,000 11/20/11 (170 bp) 2,631 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1  1,191,200 3/20/12 44 bp 351 Republic of Venezuela, 9 1/4%, 9/15/27 B2  510,000 10/20/12 339 bp (29,110) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at March 31, 2011. 61 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $31,304 $ $470 Energy   3,091 Total common stocks  Asset-backed securities  54,560,455 1,590,767 Convertible bonds and notes  779,327 494 Convertible preferred stocks  186,178  Corporate bonds and notes  105,290,568 16,882 Foreign government bonds and notes  31,657,900  Mortgage-backed securities  78,065,371  Preferred stocks  212,154  Purchased options outstanding  1,487,478  Senior loans  12,222,953  U.S. Government and Agency Mortgage Obligations  88,373,813  Warrants  235 33,409 Short-term investments 74,605,117 63,549,826  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $1,549,446 $ Futures contracts (825,729)   Written options  (24,987,650)  TBA sale commitments  (50,566,407)  Interest rate swap contracts  (24,347,644)  Total return swap contracts  951,614  Credit default contracts  70,346  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 62 Statement of assets and liabilities 3/31/11 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $429,654,179) $438,062,675 Affiliated issuers (identified cost $74,605,117) (Note 6) 74,605,117 Cash 2,366,092 Foreign currency (cost $191,479) (Note 1) 178,216 Dividends, interest and other receivables 3,004,917 Receivable for investments sold 3,167,821 Receivable for sales of delayed delivery securities (Note 1) 51,042,117 Unrealized appreciation on swap contracts (Note 1) 7,972,099 Unrealized appreciation on forward currency contracts (Note 1) 2,222,516 Premium paid on swap contracts (Note 1) 933,488 Total assets LIABILITIES Payable for variation margin (Note 1) 43,763 Distributions payable to shareholders 2,563,523 Payable for investments purchased 156,156 Payable for purchases of delayed delivery securities (Note 1) 79,369,202 Payable for compensation of Manager (Note 2) 718,168 Payable for investor servicing fees (Note 2) 16,321 Payable for custodian fees (Note 2) 42,658 Payable for Trustee compensation and expenses (Note 2) 129,501 Payable for administrative services (Note 2) 2,140 Unrealized depreciation on forward currency contracts (Note 1) 673,070 Written options outstanding, at value (premiums received $30,030,100) (Notes 1 and 3) 24,987,650 Premium received on swap contracts (Note 1) 1,620,889 Unrealized depreciation on swap contracts (Note 1) 30,610,382 TBA sale commitments, at value (proceeds receivable $50,603,984) (Note 1) 50,566,407 Other accrued expenses 78,155 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 1) $529,900,538 Distributions in excess of net investment income (Note 1) (5,355,142) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (124,128,942) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (8,439,381) Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($391,977,073 divided by 65,613,922 shares) $5.97 The accompanying notes are an integral part of these financial statements. 63 Statement of operations Six months ended 3/31/11 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $13,293 ) (including interest income of $25,970 from investments in affiliated issuers) (Note 6) $15,084,104 Dividends 10,430 Total investment income EXPENSES Compensation of Manager (Note 2) 1,447,637 Investor servicing fees (Note 2) 96,608 Custodian fees (Note 2) 56,148 Trustee compensation and expenses (Note 2) 20,108 Administrative services (Note 2) 4,402 Other 185,081 Total expenses Expense reduction (Note 2) (1,140) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 30,490,494 Net realized gain on swap contracts (Note 1) 2,475,277 Net realized loss on futures contracts (Note 1) (13,686,308) Net realized loss on foreign currency transactions (Note 1) (2,615,563) Net realized gain on written options (Notes 1 and 3) 3,366,243 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (297,379) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (6,226,077) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 64 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/11* Year ended 9/30/10 Operations: Net investment income $13,285,690 $37,634,058 Net realized gain on investments and foreign currency transactions 20,030,143 52,327,882 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (6,523,456) (27,125,881) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (17,302,433) (69,922,875) Increase in capital share transactions from reinvestment of distributions 1,131,750 5,053,775 Total increase (decrease) in net assets NET ASSETS Beginning of period 381,355,379 383,388,420 End of period (including distributions in excess of net investment income of $5,355,142 and $1,338,399, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 65,424,306 64,565,117 Shares issued in connection with reinvestment of distributions 189,616 859,189 Shares outstanding at end of period 65,613,922 65,424,306 * Unaudited The accompanying notes are an integral part of these financial statements. 65 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 3/31/11 9/30/10 9/30/09 9/30/08 9/30/07 9/30/06 Net asset value, beginning of period Investment operations: Net investment income a .20 .58 .34 .49 f .36 f .34 f Net realized and unrealized gain (loss) on investments .20 .39 .24 (1.28) .01 (.04) Total from investment operations Less distributions: From net investment income (.26) (1.08) (.54) (.49) (.36) (.35) Total distributions Increase from shares repurchased   Net asset value, end of period Market value, end of period Total return at market value (%) b (1.62) * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c 47 * .94 d 1.02 d .96 f .90 f .89 f Ratio of expenses to average net assets excluding interest expense(%) c 47 * .94 .98 .96 f .90 f .89 f Ratio of net investment income to average net assets (%) 3.44 * 9.82 d 7.05 d 7.29 f 5.01 f 4.84 f Portfolio turnover (%) 74 e 88 e 223 e 159 e 78 e 113 e * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% and 0.04% of average net assets as of September 30, 2010 and September 30, 2009, respectively. e Portfolio turnover excludes dollar roll transactions. f Reflects waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund during the period. As a result of such waivers, the expenses of the fund reflect a reduction of the following amounts: Percentage of average net assets September 30, 2008 0.01% September 30, 2007 0.02 September 30, 2006 0.02 The accompanying notes are an integral part of these financial statements. 66 Notes to financial statements 3/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Master Intermediate Income Trust (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, closed-end management investment company and is authorized to issue an unlimited number of shares. The funds investment objective is to seek, with equal emphasis, high current income and relative stability of net asset value, by allocating its investments among the U.S. investment grade sector, high-yield sector and international sector. The fund invests in higher yielding, lower rated bonds that have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2010 through March 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. 67 Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment and delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the 68 Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $266,400,000 on purchased options contracts for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries and to gain exposure to rates of inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $80,700,000 on total return swap contracts for the reporting period. 69 I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $3,683,400,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $571,854 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties 70 may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $47,166,882 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $51,516,487. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial 71 statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2010, the fund had a capital loss carryover of $140,771,424 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $47,564,236 September 30, 2011 7,342,291 September 30, 2015 11,586,218 September 30, 2016 28,970,279 September 30, 2017 45,308,400 September 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $508,864,542, resulting in gross unrealized appreciation and depreciation of $16,295,843 and $12,492,593, respectively, or net unrealized appreciation of $3,803,250. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million of average net assets, 0.65% of the next $500 million of average net assets, 0.60% of the next $500 million of average net assets, 0.55% of the next $5 billion of average net assets, 0.525% of the next $5 billion of average net assets, 0.505% of the next $5 billion of average net assets, 0.49% of the next $5 billion of average net assets, 0.48% of the next $5 billion of average net assets, 0.47% of the next $5 billion of average net assets, 0.46% of the next $5 billion of average net assets, 0.45% of the next $5 billion of average net assets, 0.44% of the next $5 billion of average net assets, 0.43% of the next $8.5 billion of average net assets, 0.42% of any excess thereafter. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average 72 net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2010. Subsequent to December 31, 2010 these services were provided by Putnam Investor Services, Inc., an affiliate of Putnam Management. Both Putnam Investor Services and Putnam Investor Services, Inc. were paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $1,140 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $243, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $250,079,533 and $314,259,551, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding CHF   at beginning of period USD 696,813,160 $34,911,373 Options CHF 63,120,000 68,913 opened USD 17,477,734 $161,450 Options CHF   exercised USD (216,894,200) $(4,967,343) Options CHF   expired USD (3,157,400) $(144,293) Options CHF   closed USD   Written options outstanding CHF 63,120,000 68,913 at end of period USD 494,239,294 $29,961,187 73 Note 4: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $482,502 Payables $412,156 Foreign exchange contracts Receivables 2,222,516 Payables 673,070 Equity contracts Investments 33,644 Payables  Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation/ Unrealized appreciation/ contracts (depreciation) 9,285,364* depreciation) 57,007,295* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(42,049) $(42,049) Foreign exchange contracts   (2,601,034)  $(2,601,034) Interest rate contracts 3,914,513 (13,686,308)  2,517,326 $(7,254,469) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $96,625 $96,625 Foreign exchange contracts    (297,313)  (297,313) Equity contracts  7,020    7,020 Interest rate contracts 4,453,847  198,909  1,476,891 6,129,647 Total 74 Note 5: Shares repurchased In September 2010, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2010 (based on shares outstanding as of October 7, 2009) and prior to that, to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2009 (based on shares outstanding as of October 5, 2008). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. During the reporting period the fund did not repurchase any common shares. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $25,970 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $197,715,249 and $127,110,042, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 75 Shareholder meeting results (Unaudited) January 28, 2011 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 57,497,465 1,902,790 Barbara M. Baumann 57,502,268 1,894,546 Jameson A. Baxter 57,425,254 1,970,985 Charles B. Curtis 57,380,384 2,016,689 Robert J. Darretta 57,439,449 1,958,057 Myra R. Drucker* 57,470,192 1,925,935 John A. Hill 57,429,758 1,968,567 Paul L. Joskow 57,497,924 1,898,882 Kenneth R. Leibler 57,487,670 1,908,972 Robert E. Patterson 57,438,020 1,959,088 George Putnam, III 57,509,731 1,884,911 Robert L. Reynolds 57,475,643 1,930,002 W. Thomas Stephens 57,443,229 1,954,913 * Myra Drucker retired from the Board of Trustees of the Putnam funds effective January 30, 2011. All tabulations are rounded to the nearest whole number. 76 Fund information About Putnam Investments Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Francis J. McNamara, III Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (a)(1) Portfolio Managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the funds portfolio as of the filing date of this report. During the period, Michael Salm was named Portfolio Manager following the departure of Portfolio Manager Rob Bloemker. Portfolio Managers Joined Fund Employer Positions Over Past Five Years William Kohli 2002 Putnam Co-Head Fixed Income, Management Previously, Team Leader, Portfolio 1994  Present Construction and Global Strategy and Director, Global Core Michael Atkin 2007 Putnam Director of Sovereign Research, Management Previously, Senior Economist and 1997  Present Team Leader Country Analysis Michael Salm 2011 Putnam Co-Head Fixed Income, Management Previously, Team Leader, Liquid Markets 1997  Present and Mortgage Kevin Murphy 2007 Putnam Team Leader, High Grade Credit Management 1999  Present Paul Scanlon 2005 Putnam Co-Head Fixed Income, Management Team Leader, U.S. High Yield 1999  Present (a)(2) Other Accounts Managed by the Funds Portfolio Managers. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds Portfolio Managers managed as of the funds most recent fiscal year-end. Unless noted, none of the other accounts pays a fee based on the accounts performance. Other accounts (including separate accounts, managed Portfolio Other accounts that pool account programs and single- Leader or Other SEC-registered open-end assets from more than one sponsor defined contribution Member and closed-end funds client plan offerings) Number Assets Number Assets Number Assets of of of accounts accounts accounts William Kohli 7* $8,964,300,000 8 $2,480,300,000 7 $3,838,100,000 Michael Salm 17* $14,262,700,000 8 $2,708,400,000 9 $4,812,900,000 Michael Atkin 5 $7,213,000,000 4 $1,422,700,000 2 $1,478,500,000 Paul Scanlon 20* $12,612,100,000 17 $2,731,200,000 5 $510,100,000 Kevin Murphy 15** $12,250,700,000 14 $6,637,100,000 10 $4,848,300,000 * 2 accounts, with total assets of $1,751,300,000, pay an advisory fee based on account performance. ** 4 accounts, with total assets of $2,381,200,000 pay an advisory fee based on account performance. Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the funds Portfolio Managers may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under Other Accounts Managed by the Funds Portfolio Managers at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (performance fee accounts), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others:  The most attractive investments could be allocated to higher-fee accounts or performance fee accounts.  The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time.  The trading of other accounts could be used to benefit higher-fee accounts (front- running).  The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Managements policies:  Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts.  All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts).  All trading must be effected through Putnams trading desks and normal queues and procedures must be followed (i.e., no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure).  Front running is strictly prohibited.  The funds Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Managements investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish pilot or incubator funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the funds Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Managements policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation  neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Managements daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Managements trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold  for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Managements trade allocation policies generally provide that each days transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Managements opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Managements trade oversight procedures in an attempt to ensure fairness over time across accounts. Cross trades, in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the funds Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another accounts objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The funds Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. (a)(3) Compensation of portfolio managers. Putnams goal for our products and investors is to deliver strong performance versus peers or performance ahead of benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For this fund, the peer group Putnam compares fund performance against is its broad investment category as determined by Lipper Inc. and identified in the shareholder report included in Item 1. (a)(4) Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. * Assets in the fund $1 $10,001 $50,001 $100,001 $500,001 $1,000,001 Year $0 $10,000 $50,000 $100,000 $500,000 $1,000,000 and over D. William Kohli 2011 * Portfolio Leader 2010 * Michael Atkin 2011 * Portfolio Member 2010 * Michael Salm ** 2011 * Portfolio Member Kevin Murphy 2011 * Portfolio Member 2010 * Paul Scanlon 2011 * Portfolio Member 2010 * ** Became Portfolio Member during the reporting period ended March 31, 2011 Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value ) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** October 1 - October 7, 2010 - - - 6,456,512 October 8 - October 31, 2010 - - - 6,542,431 November 1 - November 30, 2010 - - - 6,542,431 December 1 - December 31, 2010 - - - 6,542,431 January 1 - January 31, 2011 - - - 6,542,431 February 1 - February 28, 2011 - - - 6,542,431 March 1 - March 31, 2011 - - - 6,542,431 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on four occasions, to permit the repurchase of an additional 10% of the fund's outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008 ,October 8, 2009 and October 8, 2010. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 6,664,051 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allows repurchases up to a total of 6,456,512 shares of the fund. The October 8, 2010 - October 7, 2011 program, which was announced in September 2010, allows repurchases up toa total of 6,542,431 shares of the fund. **Information prior to October 7, 2010 is based on the total number of shares eligible for repurchase under the program, as amended through September 2009. Information from October 8, 2010 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2010. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Master Intermediate Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
